Citation Nr: 1417820	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  04-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Veteran had active service from January 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This claim was previously remanded by the Board in May 2013 for further evidentiary development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of the electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the evidence of record, the Board finds that an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Subsequent to the Board's May 2013 remand, the Veteran was afforded a VA audiometric examination in July 2013.  The examiner concluded that the Veteran did in fact suffer from bilateral hearing loss, for VA purposes.  The examiner noted significant in-service noise exposure, including grenade launchers, explosions, helicopters, tanks and diesel trucks.  There was also post-service noise exposure due to working as a carpenter for 30 years and using power tools without ear protection.  The examiner noted that the Veteran's separation examination was normal, and concluded that it was not at least as likely as not that his hearing loss was caused by or a result of an event in military service.  An additional VA examination for ear conditions was provided in November 2013.  However, the report simply noted bilateral sensorineural hearing loss.  No opinion as to etiology was provided.  

The examiner's rationale in support of this opinion is insufficient.  Regarding the issue of whether it was at least as likely as not that hearing loss manifested during, or as a result of active service, the United States Court of Appeals for Veterans Claims (Court) has held that lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Furthermore, the Court has stated clearly that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment related to the condition or symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In the present case, the examiner described significant in-service and post-service noise exposure.  The only rationale provided for determining that the Veteran's in-service noise exposure did not result in hearing loss, however, was that an audiological evaluation performed upon separation was normal.  The examiner did not discuss the Veteran's complaints of hearing loss during service in February 1973, his numerous complaints of ear trouble during service or the fact that an April 1973 record indicates that if a MOS change was not in order, than the Veteran should not have been sent back into the field because of his ears.  

In light of the above, the Board finds that this claim should be returned to the VA audiologist that provided the July 2013 etiological opinion so that an addendum can be provided.  The Court has held in this regard that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's current hearing loss manifested as a result of his in-service noise exposure or ear complaints.  It is insufficient to simply state that the audiometric findings upon separation were within normal limits.  

The Board further notes that the Veteran is service-connected for right otitis media.  As such, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss was either caused by, or permanently aggravated by, his service-connected otitis media.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2013 VA examination so that an addendum to this examination report can be prepared.  If the July 2013 VA examiner is no longer available, then the claims file should be forwarded to another audiologist to prepare an addendum to this examination report.  An examination of the Veteran need not be scheduled unless deemed necessary by the audiologist assigned to review the claims file.  

The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's bilateral hearing loss.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested during, or as a result of, active military service.  A complete rationale must be provided for any opinions expressed.

The Board emphasizes that merely noting that hearing loss was not reflected in the Veteran's January 1974 separation physical examination report is insufficient rationale for an etiological opinion on his current bilateral hearing loss.  The examiner must provide a complete rationale that includes consideration and discussion of the Veteran's reports of significant in-service noise exposure and his complaints of hearing loss during service.  

If it is determined that the Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service, then the examiner should opine as to whether it is at least as likely as not that the Veteran's current hearing loss was either caused by, or aggravated by, his service-connected right otitis media.  A complete rationale must be provided for any opinions expressed.

2.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



